opinion of the court

Per Curiam.

Respondent was admitted to practice by this court on March 13,1968. In this proceeding to discipline respondent for professional misconduct petitioner moves, inter alia, to confirm the report of the special referee and respondent cross-moves to confirm in part and disaffirm in part said report.
The special referee found respondent guilty, inter alia, of five separate allegations of converting to his own use sums received for medical, lost wage or housekeeping claims, totaling approximately $5,200; numerous separate allega*153tions of submitting false and fraudulent medical bills and/or reports to insurance companies; five separate allegations of submitting to insurance carriers false and fraudulent lost wage or housekeeping claims; employing lay persons to solicit and refer legal business to himself; and signing his client’s signature to a general release and then, as a notary public, taking the purported acknowledgment of the document’s execution. There were other charges of misconduct that were not sustained by the referee.
After reviewing all of the evidence we are in full agreement with the findings of the special referee. Petitioner’s motion to confirm the special referee’s report is granted, that branch of respondent’s cross motion which seeks to confirm the special referee’s report is granted and the cross motion is otherwise denied.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from the further practice of law. The clerk of this court is directed to strike respondent’s name from the role of attorneys and counselors at law forthwith.
Mollen, P. J., Titone, Lazer, Mangano and Gibbons, JJ., concur.